Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 40-42, 46-50, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2020/0064483 A1, in view of Kumano, US 11,157,751 B2.

Regarding claim 1, Li discloses: a detection system for automatically detecting objects from a vehicle, the system comprising:
a first camera sensor configured to obtain a plurality of frames of a first color image and to generate first sensor signals corresponding to the frames of the first color image, the first camera sensor being configured to be mounted on a vehicle (See [0116], disclosing stereo cameras mounted on a vehicle);
a second camera sensor configured to obtain a plurality of frames of a second color image and to generate second sensor signals corresponding to the frames of the second color image, the second camera sensor being configured to be mounted on the vehicle (Per [0032] a stereo camera consists of at least first and second stereo cameras.); and
at least one processor configured to receive the first sensor signals from the first camera sensor and the second sensor signals from the second camera sensor in real time or nearly real time when the frames of the first and second color images are being obtained, and to produce three-dimensional (3D) data from the first and second sensor signals (See [0222], disclosing “The stereo matching may comprise (1) extracting substantially in or near real-time feature points of each monocular image in each binocular image, (2) calculating the motion characteristics of the feature points”,), wherein the at least one processor is configured to:
generate stereo images from the frames of the first and second color images (See [0031]: “In some embodiments, the plurality of stereo cameras are configured to capture color image and depth data.”),
generate a depth map and a confidence map from the frames of the first and second color images (([0088] discloses generating a depth map from binocular vision data.), and
Li does not disclose:
identify an object in the first and second color images by:
identifying component regions of the object by color,
identifying a color of a connecting region surrounding the component
identifying a shape of at least one of the component regions,
determining an aspect ratio of each of the component regions,
determining a distance between the component regions, and
determining the object to be a known type of object based on the color of the component regions, the color of the connecting region, the shape of at least one of the component regions, the aspect ratios of the component regions, and the distance between the component regions.
Kumano discloses: 
identify an object in the first and second color images by:
identifying component regions of the object by color (Column 7, lines 34-38 disclose recognizer 130 recognizes a color of a light source emitted as light from a light emitter of a signal, on the basis of a camera image.  The individual lights LP1-LP3 in figure 4-5 are component regions of the traffic signal TL1.),
identifying a color of a connecting region surrounding the component (See column 11, lines 32-37, which disclose using color or luminance information to detect a traffic guide housing shape as a circumscribed rectangle CR in figure 4.  The housing is a connecting region surrounding the light components LP1-LP3.)
identifying a shape of at least one of the component regions (Figure 7 shows how shape of a component region is used to identify the direction of a light emitter with a hood portion; S1#L and S1#R should be effectively symmetric if the light emitter is intended for the own vehicle. See column 13, lines 55-60.),
determining an aspect ratio of each of the component regions (Figure shows how Kumano uses a shape of the light emitter, as measured by height-width ratio, (aspect ratio), to determine whether the light emitter is intended for an own vehicle.),
determining a distance between the component regions (Column 14, lines 1-8 disclose matching a shape pattern of the light emitters with respect to one another with a known reference shape, e.g. square, equilateral triangle.), and
determining the object to be a known type of object based on the color of the component regions, the color of the connecting region, the shape of at least one of the component regions, the aspect ratios of the component regions, and the distance between the component regions (Kumano uses the above criteria to first recognize traffic signals within an image, and second, to d).


Regarding claim 41, the combination of Li in view of Kumano discloses the limitations of claim 40, upon which depends claim 41.  This combination, specifically Li, further discloses: the detection system of claim 40, wherein the at least one processor is configured to determine a distance to the object based on data from the depth map (See [0191]: “The data collected by the vision sensors can be used to determine the presence or absence of obstacles in an environment proximate to or surrounding the vehicle, as well as the distances of those obstacles to the vehicle.). 

Regarding claim 42, the combination of Li in view of Kumano discloses the limitations of claim 40, upon which depends claim 42.  This combination, specifically Kumano, further discloses: the detection system of claim 40, wherein the object identified by the at least one processor is a traffic sign (Kumano col. 6, lines 24-26. disclose: “The traffic guide objects include, for example, a traffic signal (hereinafter referred to as a signal) or a traffic sign.”).

	Regarding claim 46, the combination of Li in view of Kumano discloses the limitations of claim 40, upon which depends claim 46.  This combination, specifically Li, further discloses: the detection system of claim 40, wherein a baseline distance separating the first and second camera sensors is at least 20 cm. 
(See [0197], which discloses exemplary separation distances for the vehicle mounted sensors ranging from 1 cm to 1m)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline separation between the cameras of Li of at least 20 cm.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the case of claim 46, the claimed range of at least 20 cm overlaps the range disclosed in the prior art.  Determining to set a 20 cm baseline distance for a vehicle mounted camera would have therefore been obvious in light of the prior art.  See MPEP 2144.05

Regarding claim 47, the combination of Li in view of Kumano discloses the limitations of claim 40, upon which depends claim 46.  This combination, specifically Li, further discloses: the detection system of claim 40, wherein a baseline distance separating the first and second camera sensors is in a range of 20 cm to 1 m.
(See [0197], which discloses exemplary separation distances for the vehicle mounted sensors ranging from 1 cm to 1m)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline separation between the cameras of Li of between 20 cm and 1 m.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the case of claim 46, the claimed range of 20 cm to 1 m lies inside the range disclosed in 

Computer-implemented detection method claims 48-50 are drawn to the method of using the corresponding apparatus claimed in claims 40-42, respectively.  Therefore method claims 48-50 correspond, respectively, to apparatus claims 40-42 and are rejected for the same reasons of obviousness as used above.

Non-transitory computer-readable medium method claims 54-56 are drawn to the method of using the corresponding apparatus claimed in claims 40-42, respectively.  Therefore method claims 54-56 correspond, respectively, to apparatus claims 40-42 and are rejected for the same reasons of obviousness as used above.

Claims 43, 44, 51, 52 ,57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Kumano, in further view of Stevens, US 2013/0188018 A1.

Regarding claim 43, the combination of Li in view of Kumano discloses the limitations of claim 40, upon which depends claim 43.  This combination, specifically Li, further discloses: the detection system of claim 40, wherein the one or more processors is configured to perform, an automatic system calibration using data from the stereo images based on minimizing a cost function ([0236]-[0239] in Li discloses stereo calibration by solving a non-linear optimization, (cost optimization/minimization).), 
The combination of Li in view of Kumano does not disclose:
the automatic system calibration being comprised of a stereo image stabilization performed at intervals of one frame each.
the automatic system calibration being comprised of a stereo image stabilization performed at intervals of one frame (Stevens discloses a vehicle mounted camera system in which calibration information is taken on a per-frame basis, as disclosed in [0076].)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform the stereo camera object detection disclosed in Li on a frame-by-frame basis, as disclosed in Stevens, so that stereo calibration information can be determined independently for each frame, in order to improve the accuracy of the stereo calibration step (Stevens [0076]).

Regarding claim 44, the combination of Li in view of Kumano discloses the limitations of claim 43, upon which depends claim 44.   This combination, specifically Li, further discloses: the detection system of claim 43, wherein the automatic system calibration is comprised of:
a fast calibration procedure performed at fast intervals to compensate for high-frequency perturbations,
a medium calibration procedure performed at medium intervals to compensate for medium- frequency perturbations, each medium interval being longer than each fast interval, and
a slow calibration procedure performed at slow intervals to compensate for low-frequency perturbations, each slow interval being longer than each medium interval.
Li discloses in [0228]-[0234] calibration of intrinsic and extrinsic on-board stereo camera parameters.  In this context Li discloses in [0229] that “Intrinsic properties may be specific to a sensor and may vary infrequently. Recalibration of intrinsic properties may occur periodically while the vehicle is not operating.”  Additionally, Li discloses in [0230]:



[0231] discloses that extrinsic camera properties may be recalibrated at a set time frequency varying from, for instance, once every minute, to once per day, or alternatively, with a set distance frequency.  
[0234] discloses that one or more on board processors may detect changes in the spatial configuration of the cameras and perform adjustments to the image data accordingly.  
Therefore Li discloses performing on-board camera calibration procedures with frequencies that are varied to suit to the types of perturbations causing the misalignments, with extrinsic parameters being calibrated more often than intrinsic parameters, and extrinsic parameters being calibrated at a variable interval ([0231]).  While not explicitly disclosed a three-tiered calibration frequency, the claimed fast, medium, slow calibration procedure of claim 1 would have been achieved by a person having ordinary skill in the art before the applicant’s effective filing date, through a routine optimization of the variable frequency calibration, having at least two types of calibration intervals (more frequent in-operation calibrations of extrinsic, and less frequent off-line calibration of intrinsic camera parameters), disclosed in Li.  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).



Non-transitory computer-readable medium method claims 57 and 58 are drawn to the method of using the corresponding apparatus claimed in claims 43 and 44, respectively.  Therefore method claims 57 and 58 correspond, respectively, to apparatus claims 43 and 44 and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 45, 53, and 59 are allowed.
Regarding claims 45, 53, and 59, the prior art does not disclose: The stereo vision system of claim 40, wherein the automatic system calibration is comprised of an absolute range calibration procedure performed at intervals longer than each fast interval and shorter than each medium interval.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/                            Examiner, Art Unit 2425